 In the Matter Of JERSEY CITY WELDING & MACHINE WORKS, INC.tlaGENERAL WAREHOUSEMEN'S UNION, LOCAL 892, AFFILIATED WITHINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERSOF AMERICA, AFLCase No.2-CA-1214.-Decided December 5, 1950DECISIONAND ORDEROn August 25, 1950, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent also requested oral argument.This request is herebydenied because, in our opinion, the record, exceptions and brief ade-quately present the issues and positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications :'Pursuant to the provisions of Section 3 (b)- of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].2At the hearing the Respondent moved to dismiss the instant complaint,on the groundthat the Regional Director had dismissed an earlier charge filed by the Union,embodyingallegations similar to those contained in the charge.filed herein,and no appeal was takenby the Union from that action.The Trial Examiner denied the motion and the Respondentexcepts to this ruling.The Respondent argues, in this connection,that :(1)The Re-gional Director's prior action constitutesres adjudicata;and (2)the Union was estoppedfrom filing a new charge because it was acting in bad faith to circumvent the Board'sRules and Regulations.We find no merit in these contentions.With respect to (1),the doctrine ofres adjudicatais clearly not applicable where as here, the prior chargewas dismissed before the conduct of a hearing and without opportunity for adjudicationof the merits.GibbsCorporation,74 NLRB 1182;cf.Rathbun Molding Corporation,76 NLRB 1019.And as to (2), the filing of the new charge was not in contraventionof the Board'sRules and Regulations,and the record,in our opinion,fails to establishthat such filing was actuated by bad faith.Accordingly,the Trial Examiner's ruling ishereby upheld.92 NLRB No. 85.510 JERSEY CITY WELDING & MACHINE WORKS, INC.511We agree with the Trial Examiner that on and after October 17,1949, the Respondent violated Section 8 (a) (5) and 8 (a) (1) of theAct.The Respondent seeks to justify its refusal to bargain on October17, 1949, less than 1 year after the Union's certification by the RegionalDirector, on the grounds that the Union, on May 14, 1949, refusedto execute a written contract with the Respondent," and thereby for-feited the protection of the usual presumption of continued majoritystatus.However, it is well established that a union's representativestatus isconclusivelypresumed for at least 1 year following certifica-tion,4 and, in our opinion, no circumstances are present to rendersuch presumption inapplicable in the instant case.The Respondent further argues that, in any event, its action wasjustified because it entertained a good faith doubt that negotiationswith the Union concerning a new agreement would result` in a signedcontract.We do not agree. Significantly, in its letter to-the Unionon October 17, the Respondent advanced its alleged doubt concerningthe Union's majority status as thesolereason for refusing the Union'srequest to bargain, and, indeed, added that if "the Union is certifiedin this [new] election ... we are ready immediately thereafter, toenter into negotiations with you."The Respondent reaffirmed thisposition in its letter to the Union on October 19 .5Although a rep-resentative of the Respondent testified that later in a telephone con-versation with the Union's attorney on about October 20, he mentionedthe Union's previous unwillingness to sign a contract as a basis forthe Respondent's action," such statement, even assuming it was made,was manifestly an afterthought.Moreover, in view of the circum-stances surrounding the earlier negotiations, as fully detailed in theIntermediate Report, and the lapse of over 4 months at the time theUnion again requested bargaining on September 16, we are of theopinion that the Respondent was without reasonable ground for as-suming that the Union would adamantly refuse to execute any newcontract resulting from negotiations?8The agreement reached by the parties on May 14, 1949, was thereafter treated as an"oral"contract and apparently expired, by its terms,on November 12, 1949.4United States Gypsum Company,90 NLRB 964;Sussex Hats, Inc.,85 NLRB 399. Con-trary to the implication of the Trial Examiner, the duty to bargain with a certifiedrepresentative prevails.during this period without regard to whether the Employer in"good faith"doubts its majority status.'The Trial Examiner inadvertently finds that the Respondent failed to reply to theUnion's renewed request to bargain made on October 18, 1949.However, as related above,the Respondent,by letter dated October 19, replied that its position was unchanged fromits letter of October 17, and that it intended to file a petition for an election.6 As indicated in the Intermediate Report, the union representative,who initiated theconversation, categorically denied this testimony.'Unlike the Trial Examiner,we do not here decide whether,if the Respondent had agood faith doubt as to the Union'swillingness to sign a collective bargaining contract, it 512DECISIONS OF :NATIONAL. LABOR RELATIONS BOARDAccordingly, we find, as did the Trial Examiner, that on and afterOctober 17, 1949, the Respondent refused to bargain with the Unionas the exclusive bargaining representative of its employees, in violationof Section 8 (a) (5) and 8 (a) (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section .10(c). of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Jersey,CityWelding & Machine Works, Inc., Jersey City, New Jersey, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with General Warehousemen'sUnion, Local 892, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen, and Helpers of America, AFL, asthe exclusive representative of all production and maintenance em-ployees at its Jersey City, New Jersey, plant, excluding office clericals,draftsmen, engineers, guards, watchmen, professional employees, andsupervisors as defined in the Act;.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist General Warehouse-men's Union, Local 892, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi=ties for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities,, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8. (a) (3) of the Act.2.Take the following affirmative action which the, Board finds willeffectuate the policies of the Act :-(a)Upon request, bargain collectively with General Warehouse-men's Union, Local 892, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,as the exclusive representative of all its employees in the appropriateunit described above, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agree-ment ;would nevertheless be under an affirmative"duty" to seek clarification from the Unionbefore rejecting the latter's request for bargaining. JERSEY CITY WELDING & MACHINE WORKS, INC.513(b)Post at its Jersey City, New Jersey, plant, copies of the noticeattached hereto marked Appendix A."Copies of said.notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps Respond-ent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request,with.GENERALWAREHOUSEMEN'S UNION,LOCAL892,affiliatedwith INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,AFL,as the exclusive representa-tive of all employees in the bargaining unit described herein withrespect to wages, rates of pay, hours of employment, and otherterms or conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees at our JerseyCity, New Jersey, plant, excluding office clericals, draftsmen,engineers, guards, watchmen, professional employees, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to join or assist the above-named union, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from. any or all of such activities,8In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words, "A Decision and Order," thewords, "A Decree of the United States Court of Appeals Enforcing." 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.JERSEY CITY WELDING & MACHINE WORKS, INC.,Employer.Dated -------------------- By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERA. J. Sullivan, Esq.,for the General Counsel.Harold Krieger, Esq.,Jersey City, N. J., for the Union.August W. Heckman,Esq., Jersey City, N. J., andDavid H. Werther, Esq.,Jersey City, N. J., for the Respondent.STATEMENT OF THE CASEUpon a charge filed on February 23, 1950, by General Warehousemen's Union,Local 892, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, herein called the Union, theGeneral Counsel of the National Labor Relations Board,' by the RegionalDirector of the Second Region (New York, New York), issued his complaint datedJuly 18, 1950, against Jersey City Welding & Machine Works, Inc., Jersey City,New Jersey, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge, the complaint, and a notice of hearing were duly servedon the Respondent and the Union.With. respect to unfair labor practices, the complaint alleged in substance thatthe Respondent refused to bargain with the Union, the duly designated repre-sentative of a majority of its employees in an appropriate unit, in violation'of Section 8 (a) (1) and (5) of the Act.In its duly filed answer, the Respondent admitted the jurisdictional allegationsof the complaint, the appropriateness of the unit alleged in the complaint, andthat the Union was on or about November 12, 1948, designated by a majorityof employees in the appropriate unit as their representative for purposes ofcollective bargaining, but denied the commission of the alleged unfair laborpractices.Pursuant to, notice a hearing was held at New York, New York, on August 8and 9, 1950, before William E. Spencer, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. All parties were represented by counseland participated in the hearing where full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded them.After the introduction of the formal papers, the Respondent moved to dis-miss the complaint on the ground that an earlier charge, identical with theI The General Counsel and his representative at the hearing will be called herein theGeneral Counsel;the National Labor Relations Board, the Board. JERSEY CITY WELDING & MACHINE WORKS, INC.515charge on which the complaint issued, was dismissed by the Regional Director.Because,of this, it was argued, the principle ofres adjudicateshould be applied.It was ruled that the refusal by the Regional Director to issue a complaint onthe earlier charge was an administrative matter and not an adjudication ofthe issue such as would bring it within the rule ofres adjudicata.The motion,accordingly, was denied.Upon the completion of the evidence, unopposed motions to conform the plead-ings to the proof were granted.There was oral argument before the TrialExaminer participated in by the General Counsel and the Respondent.Theparties though duly advised of tlieir privileges in the matter, waived the filingof briefs and/or proposed findings of fact and conclusions of law with theundersigned.Upon the entire record in the case, and from my observation of the witness,I make the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent maintains its principal office, place of business, and plant atJersey City, New Jersey, where it is engaged in metal fabrication, welding,machine work, plate and boiler work, and the production of stacks, boiler parts,tanks, hoppers, parts of special machinery, angle rings, dryers, bent sections,and related fabrics.During the calendar year ending December 31, 1949, the Respondent purchasedsteel and other materials valued at in excess of $50,000, of which approximately33 percent was transported to the Jersey City plant from outside the State ofNew Jersey, and during the same year processed at its Jersey City plant productsvalued at in excess of $250,000, of which approximately 33 percent was trans-ported to States other than the State of New Jersey.It is found that the Respondent is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneralWarehousemen's Union, Local 892, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, is a labor organization admitting to membership employees of theRespondent.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargainThe complaint alleges, the Respondent admits, and it is found, that :1.All production and maintenance employees of Respondent employed atits Jersey City plant, exclusive of office clericals, draftsmen, enginbers, guards,watchmen, professional employees, and all supervisors as defined in Section 2 (11)of the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the. Act;2.On or about November 12, 1948, a majority of the employees in the appro-priate unit described above, by a secret election conducted under the supervisionof the Regional Director for the Second Region of the Board, designated theUnion as their representative for the purposes of collective bargaining;3.On or about September 16, 1949, and on or about October 18, 1949, theUnion requested the Respondent to bargain collectively with it as the exclusiverepresentative of all the employees in the unit described above. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further found that on and at all times since November 12, 1948, and,,specifically, on September 16, 1949, and October 18, 1949, the dates on which itadmittedly requested the Respondent to bargain with it, the Union was, byvirtue of an unrebutted presumption of a continuing majority, the exclusivebargaining representative of all employees in the appropriate unit.On October 17, 1949, the Respondent in reply to the Union's September 16.written request for bargaining negotiations, stated that the Respondent wasof the opinion that the.Union did not presently represent a majority of em-petition the Board for an election to determine the matter of the Union's ma-jority.The Respondent invited the Union to join with it in "seeking an earlydate for the election."By letter dated October 18, the Union protested theRespondent's refusal to bargain with it, and renewed its demand for bargainingconferences.The Respondent did not reply to this letter. In a telephone con-versation between a. representative of the Respondent and the Union on orabout October 20, the Respondent reiterated its refusal to bargain with theUnion.It is found that on October 17, 1949, and at all times since, the Respondenthas refused to bargain with the Union as representative of its employees in an'appropriate unit.Inasmuch as the Union was then, prior thereto, and stillis the duly constituted bargaining representative of these employees, the Res-pondent's refusal was violative of Section 8 (a) (1) and (5) of the Act, unlessthere are circumstances peculiar to the case which justified its refusal.The Respondent's contention that the Union had lost its majority status isclearly without merit.The presumption of a continuing majority within thecertification year is a long established principle and bne which the Respondentapparently does not contest. It offered no evidence to rebut the presumption.It is equally well established that, except under unusual circumstances, the dutyto bargain with a certified union continues for the certification year.2 Indeed,the Board has held that the mere raising of the question of a union's majoritystatus as a condition precedent to bargaining within the certification year,amounts to a violation of Section 8 (a) (5) of the Act 8The Respondent's princip?l defense is that in bargaining conferences betweenit and the Union which occurred in May 1949, an agreement was reached on abargaining contract and reduced to writing but the Union refused to sign it forreasons of policy, thereby rendering futile any further negotiations on a contract..These are the facts.On or about March 15, 1949, the Union called a strikeof Respondent's employees and operated a picket line in front of Respondent'splant.. On a date in May, the strike was called off and the picket line withdrawn.On May 9 and May 14 respectively, at the Union's request, bargaining confer-ences took place between the parties.The first of these conferences on themorning of May 9 took place at the office of the Union's attorney, Harold Krieger.A second conference on the afternoon of the same day, was held at the officeof the Respondent's attorney, August W. Heckman. At the morning conferenceKrieger, on behalf of the Union, submitted a proposed agreement and discussioncentered on it.The discussion was continued at the afternoon conference.2 SeeWest Fork Cut Glass Company,90 NLRB 944,and cases cited therein.8Vulcan Forging Company,85 NLRB 621.4 The strike was preceded by a number of bargaining conferences occurring in late 1948and early 1949,which apparently reached a stalemate occasioned by the Union's insistenceon a preferential hiring clause.The Union withdrew this demand prior to the openingof the May 1949 conferences. JERSEY CITY WELDING & MACHINE WORKS, INC..517Representing the Union at the afternoon conference were GeorgeKane, businessmanager of the Union, and a committee of employees ; representing the Re-spondent were Attorneys Heckman, David H. Werther, John N. Ellsworth, thenassociated with Heckman, and officials of the Respondent.At this conference,according to Heckman, Ellsworth, and Werther, witnesses for the Respondent,an agreement on a contract was reached and it, was agreed that Werther wouldprepare a draft of the agreement for submission to the parties.Werther didprepare a draft of a contract which was submitted to the parties, and on May14 it was the topic of discussion at another conference at Heckman's office at-tended by representatives of the parties.At the May 14 conference, the draft of the proposed contract was discusseditem by item and certain changes were made.While these changes may havebeen of a somewhat minor character, they were changes of substance. There-fore, whatever agreements were reached at the May 9 conferences, they lackedfinality in the sense of a completed contract. The Respondent contends, however,that complete and final agreement on the terms of a contract was reached atthe May 14 conference, but that Kane refused to sign it.Heckman testified:"He did not give any reason other than that his was a Teamsters' Union, as Irecollect it, and this was a welding shop, and they did not want to have a signedcontract like this in their files."There was corroborating testimony by otherwitnesses for the Respondent.Kane testified that while there was agreement on most of the terms of thecontract, there were certain items, such as the seniority clause, upon whichthere was no final agreement.He denied that he stated that for policy reasonshe would refuse to sign a contract.A particularly difficult problem of credibility is encountered here for noneof the witnesses impressed this trial examiner as persons who would deliberatelygive.false testimony. I am convinced, however, that of the witnesses testifyingconcerning the bargaining conferences of May 9 and May 14, Heckman's recol-lection of events, refreshed by notes made contemporaneously with the meet-ings,was the most accurate. I conclude that at the conclusion of the May 14meeting there was substantial accord between the parties on an agreement. Thisconclusion is strengthened by the fact that following the conference of May 14,the strike was called off, the pickets removed 6 and by the further fact that ina prior proceeding on a representation petition filed by the Respondent, Kaneadmitted that an "oral" agreement was reached in May.I am also convinced, and find, that at the May 14 conference,Kane expressedthe wish that the agreement be "unilateral" and otherwisesignifiedhis refusalto execute the draft of the agreement by signing it.It does not follow, however, that because of the Union's refusal to execute anagreement with it in May 1949, the Respondent was justified in refusing in Sep-tember and October to meet with the Union in further negotiations of a contract eI am convinced that Kane was mistaken in his testimony that the strike was calledoff and the pickets removed prior to the May 14 conference, his testimony in this respectbeing in conflict with that of all other witnesses who testified on the topic.6 The Respondent apparently relies on theTines Publishing Companycase (72 NLRB676), but it should be noted in that case that the Board pointed out that although "con-temporaneous conduct of a union in connection with bargaining may well be a factorto be considered in determining if an employer has refused to bargain, the Act plainlydoesnot contemplate that a refusal by a union to bargain at one time operates to absolvean employer from obeying the mandate of the Act to bargain collectively on any subse-quent occasion."It should be noted further, that since the decision in this case theAct has been amended to make it mandatory upon unions as-well as employers to bargain 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not believe that the Union's refusal to execute the agreement of May 14 wasof a character from which the Respondent could reasonably infer that this repre-sented an-adamant policy on the part of the Union from which it would not recedein future bargaining conferences.The negotiations in May were sparked pri-marily by a desire both on the part of the Respondent and the Union to terminate'the strike and get the employees back to work.Realistically viewed, the agree-mentthen reached was scarcely more than an interim agreement, of less than 6months duration, and doubtless the settlement of the strike was uppermost in theminds of both parties.While thelanguageused by the Union's representativerelative to the signing of the May 14 agreement was unfortunate, I do not believethat it represented a fixed' attitude on the part of the Union, nor do I believe thatthis was the motivating factor in the Respondent's refusal to meet with the Unionin September and October for the negotiation of a new contract. 'In its letter of refusal, the Respondent did not raise the question of whether ornot the Union would execute a bargaining contract once it was agreed upon, as itassuredly would have if it had entertained serious doubts in the matter, but chal-lenged the Union's majority and assigned as its sole reason for refusing to grantthe Union's request for renewed negotiations, that it doubted that the Union anylonger represented a majority. If it had raised the question of the Union's posi-tion relative to executing a bargaining contract, and had been advised contempo-raneously by the Union that it would not execute such an agreement, its defensewould have a persuasiveness-not present under the existing state of facts. Itseems tome that if the Respondent had been sincerely desirous of fulfilling itsobligations under the Act to bargain with the Union, and had a bona fide doubt ofthe Union's willingness to enter into a binding agreement, at the very least itwould have broached the matter with the Union, thus affording it an opportunityto clarify its position, before refusing to meet and bargain with it.I can place but little reliance on the telephone conversation between Kriegerand Werther which occurred shortly after the Respondent had failed to replyto the Union's letter of October 18. In this conversation, according to Werther'stestimony-denied by Krieger-he, Werther, advanced the Union's refusal tosign the May 14 agreement as a reason for the Respondent's unwillingness tomeet with the Union for further negotiations. If the Respondent had enter-tained a bona fide doubt on this score, it would have made mention of it in itsletter rejecting the Union's request for negotiations, and, in any event, wasunder a duty to afford the Union an opportunity to clarify its position relativeto signing a contract before rejecting its request for negotiations.As to thetelephone conversation itself, initiated by the Union's representative, it is clearthatWerther made no commitment that the Respondent would be willing toresume negotiations upon the Union's assurance that it would sign an agreementarrived at through collective bargaining, and the Union already had before itthe Respondent's letter in which it assigned loss of majorityas its sole reasonfor refusing the Union's request.I conclude that the Respondent's refusal to bargain with the Union was notbased upon a bona fide doubt either as to the Union's majority or as to theUnion's willingness to sign a collective bargaining agreement.Accordingly, itis found that the Respondent's refusal on October 17, 1949, andat all timessince, to recognize and bargain with the Union as the exclusiverepresentativein good faith, and therefore the Respondent was not without recourseif it believed thatthe union would not bargain with it. It could havefiled achargeof unfair labor practicesagainst the Union. JERSEY CITY WELDING & MACHINE WORKS, INC.519of its employees in an appropriate unit, was, and is, violative of Section 8 (a)(1) and(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in unfair labor practices violativeof Section 8 (a) (1) and(5) of the Act,the undersigned will recommend thatitcease and'desist therefrom and take certain affirmative action necessaryto effectuate the policies of the Act.Having found that the Respondent refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unit,the undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union as such representative,and if an understanding isreached, embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,I make the following :CONCLUSIONS OF LAW1.GeneralWarehousemen'sUnion, Local 892,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, is a labor organization within the meaning of Section 2(5) of the Act.2.All production and maintenance employees of the Respondent employedat its Jersey City plant, exclusive of office clericals,draftsmen,engineers,guards, watchmen,professional employees,and all supervisors as defined inSection 2 (11) of the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.On November 12,1948,GeneralWarehousemen'sUnion,Local 892, af-filiatedwith International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL, was, at all times since has been, and nowis, the representative of a majority of Respondent's employees in the appropriateunit described above for purposes of collective'bargaining within the meaningof Section (9) (a) of the Act.4.By refusing on and after October 17, 1949, to bargain collectively with thisunion as the exclusive representative of all its employees in the appropriateunit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act.5.By the said refusal,the Respondent interfered with, restrained,and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, andthereby has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[RecommendedOrderomitted from publication in this volume.]